249 S.W.3d 877 (2008)
David J. DAVIS, Appellant
v.
STATE of Missouri, Respondent.
No. WD 68128.
Missouri Court of Appeals, Western District.
April 15, 2008.
Laura Grether Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.
Prior report: 163 S.W.3d 453.

Order
PER CURIAM.
David J. Davis appeals the denial of his Rule 29.15 motion for post conviction relief on the basis of ineffective assistance of appellate and trial counsel. Davis alleges that his appellate counsel was ineffective for failing to raise on appeal the trial court's abuse of discretion in overruling an objection to a demonstration during his trial. He alleges that his trial counsel was ineffective for failing to object during his cross-examination when the State elicited testimony regarding his use of a derogatory term for a child and failing to impeach another witness with her inconsistent statements. The motion court did not clearly error in denying Davis's Rule 29.15 *878 Motion. The judgment of the motion court is affirmed. Rule 84.16(b).